            Case 1:19-cv-12320-DJC Document 38 Filed 07/22/20 Page 1 of 7




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

WENDY HARRINGTON,
                  Plaintiff,
v.
DEUTSCHE BANK NATIONAL TRUST                                      CIVIL ACTION NO. 1:19-cv-12320-DJC
COMPANY AS TRUSTEE FOR THE
SECURITIZED ASSET-BACKED
RECEIVABLES LLC TRUST 2007-HE1,
MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2007-HE1,
                  Defendant.

                      OPPOSITION TO PLAINTIFF’S MOTION TO RECUSE

         Defendant, Deutsche Bank National Trust Company as Trustee for the Securitized Asset-

Backed Receivables LLC Trust 2007-HE1, Mortgage Pass-Through Certificates Series 2007-HE1

(“Deutsche Bank as Trustee”), opposes Plaintiff Wendy Harrington’s (“Plaintiff” or “Harrington”)

motion to recuse (ECF Doc. No. 28) because there is no objective basis for this Court to recuse

herself from presiding over this matter under either 28 U.S.C. § 144 or 28 U.S.C. § 455.1

                                     I.        PROCEDURAL HISTORY

         A.       The Instant Action

         Plaintiff filed this action on or about November 4, 2019, in Massachusetts Superior Court

(Middlesex County) seeking relief under M.G.L. c. 244, § 12 concerning the October 25, 2019,

foreclosure sale, as well as injunctive relief against Deutsche Bank as Trustee concerning the

Property. (ECF No. 1.) Deutsche Bank as Trustee timely removed the action to this Court on




1
 It is unclear from Plaintiff’s motion whether or not she is moving for recusal under 28 U.S.C. § 144 or § 455. The
Motion consists solely of a five-page “Motion” with no accompanying affidavit (though the motion is sworn to by the
Plaintiff) and a single exhibit consisting of a copy of Plaintiff’s Motion for Reconsideration filed in an unrelated appeal
before the Massachusetts Supreme Judicial Court. (ECF No. 28).


                                                                                                      1026105\306175896.v1
            Case 1:19-cv-12320-DJC Document 38 Filed 07/22/20 Page 2 of 7




November 12, 2019, on diversity grounds. (Id.) On December 20, 2019, Plaintiff filed three (3)

motions with the Court: (i) Motion to Remand to State Court (ECF No. 8); (ii) Motion to Stay and

Motion to Appoint Counsel (ECF No. 9); and (iii) Motion for Leave to Proceed in forma pauperis

(ECF No. 11.) Deutsche Bank as Trustee opposed the Motion to Stay and Appoint Counsel (ECF

No. 14) and the Motion to Remand (ECF No. 15.)

       The parties appeared at a status conference before this Court on January 13, 2020.

Plaintiff’s three motions were mentioned briefly during the conference. At that time, the Court

established a discovery deadline of June 17, 2020, and a summary judgment deadline of July 17,

2020. (ECF No. 19). On January 17, 2020, the Court denied all three of Plaintiff’s motions. (ECF

No. 21, 22 and 23.) Since January 17, 2020, the parties have not been before the Court. However,

the status conference scheduled for June 22, 2020, was continued first by the Court then at

Plaintiff’s request (ECF Nos. 24 & 26.)

       At the July 15, 2020, rescheduled status conference, Plaintiff informed the Court and

Deutsche Bank as Trustee’s undersigned counsel that she emailed the Clerk a motion to recuse.

(ECF No. 29.) Deutsche Bank as Trustee’s undersigned counsel was not made aware of this filing

until the Clerk’s office docketed the motion. On July 17, 2020, Deutsche Bank as Trustee moved

for summary judgment in its favor on Plaintiff’s complaint.

       B.       The Other Civil Actions and Plaintiff’s Appeal to the SJC

       In the Motion to Recuse, the Plaintiff makes reference to other proceedings involving the

parties, including a 2008 Massachusetts Superior Court (Middlesex County) litigation that was

removed by Deutsche Bank as Trustee to this Court. See 1:11-cv-10893-DJC. The 2008 action was

remanded back to state court on July 19, 2011, but this Court declined to award Plaintiff her legal

fees in connection with the removal and remand. (See 1:11-cv-10893-DJC.)



                                                2
                                                                                  1026105\306175896.v1
            Case 1:19-cv-12320-DJC Document 38 Filed 07/22/20 Page 3 of 7




         Part of Plaintiff’s Complaint also appears to stem from a March 31, 2017, judgment entered

in an entirely different case filed in the Massachusetts Superior Court (Middlesex County). The

March 31, 2017, judgment entered in Civil Action No. 1681CV02117, granted Deutsche Bank as

Trustee’s motion for judgment on the pleadings on its complaint seeking (i) a judgment rescinding

the foreclosure sale by publication, (ii) a judgment rescinding the foreclosure by entry, (iii) a

judgment nullifying the foreclosure deed, certificate of entry, and quitclaim deed, and (iv) an order

restoring the 2006 mortgage to its senior lien position (subject to the modification agreement), and

(v) any other relief the court deemed appropriate.2 Plaintiff did not file an appeal within thirty (30)

days of entry of the March 31, 2017, judgment. Instead, she filed several post-judgment motions

and then eventually on December 18, 2018, Harrington filed a complaint for a writ of mandamus

with the Supreme Judicial Court (“SJC”) to file a late appeal. A single justice of the SJC denied

Harrington’s writ of mandamus on June 25, 2019, which was later affirmed by the full panel on

May 13, 2020. See Wendy Harrington v. Deutsche Bank National Trust Company, trustee, No.

SJC-12791. On July 1, 2020, Harrington filed a motion to reconsider the full panel’s decision, a

copy of which is attached as the only exhibit to Plaintiff’s motion to recuse.

                                              II.      ARGUMENT

     PLAINTIFF’S MOTION TO RECUSE SHOULD BE DENIED IN ITS ENTIRETY

         At the outset, Deutsche Bank as Trustee notes that Harrington does not specify whether

she seeks recusal under 28 U.S.C. § 144 (Bias or Prejudice of Judge) or 28 U.S.C. § 455

(Disqualification of Justice, Judge or Magistrate). For the purposes of this opposition, Deutsche



2
  This Court can take judicial notice of the pleadings and filings in the 2016 Superior Court Action, including the
March 31, 2017, judgment. See Cardoso v. City of Brockton, 2014 U.S. Dist. LEXIS 167423 (D. Mass. 2014) (“It is…
well settled that a court may take judicial notice of complaints filed in related cases.”); E.I. Du Pont de Nemours &
Co., 791 F.2d 5, 7 (1st Cir. 1986) (“Federal courts, in appropriate circumstances, may take notice of proceedings in
other courts, both within and without the federal judicial system, if those proceedings have a direct relation to matter
at issue.”).

                                                           3
                                                                                                    1026105\306175896.v1
          Case 1:19-cv-12320-DJC Document 38 Filed 07/22/20 Page 4 of 7




Bank as Trustee assumes she seeks this Court’s recusal under both statutes and submits that the

motion to be recuse should be denied in its entirety.

       “A party make seek disqualification of a judge under 28 U.S.C §§ 144 and 455 on two

grounds: 1) if ‘the judge may have a personal bias or prejudice concerning a party,’ or 2) if ‘the

judge’s impartiality may reasonably be questioned.’” Vaks v. Lumiradx, Civil No. 18-12571-LTS,

2020 U.S. Dist. LEXIS 52584, at *1 (D. Mass. Mar. 26, 2020) (citing United States v. Kelley, 712

F.2d 884, 889 (1st Cir. 1983)). There is no basis for recusal under either statute.

       First, with respect to any motion under Section 144, Harrington failed to file the requisite

affidavit and failed to file it timely. 28 U.S.C. § 144 requires a party seeking recusal to “file[] a

timely and sufficient affidavit that the judge before whom the matter is pending has a personal bias

or prejudice either against him or in favor of any adverse party … not less than ten days before the

beginning of the term at which the proceeding is to be heard….” 28 U.S.C. § 144. Harrington’s

motion consists solely of her cover motion and an exhibit – there is no accompanying affidavit that

meets the requirements of the statute. See ECF No. 28. In addition, Harrington attempted to file

the motion to recuse at the beginning of the status conference held by the Court on July 15, 2020

– certainly less than the 10 days required by statute. See 28 U.S.C. § 144 (“The affidavit shall state

the facts and the reasons for the belief that bias or prejudice exists, and shall be filed not less than

ten days before the beginning of the term at which the proceeding is to be heard, or good cause

shall be shown for failure to file it within such time.”) This action has been pending before this

Court since November 2019. At no point between November 12, 2019 and July 15, 2020, did

Harrington ever raise concerns about prejudice or bias. Further, the parties have not been before

the Court since the January 13, 2020, case management conference since this Court denied




                                                   4
                                                                                       1026105\306175896.v1
           Case 1:19-cv-12320-DJC Document 38 Filed 07/22/20 Page 5 of 7




Harrington’s three procedural motions on January 17, 2020, no other motions3 were filed or

decided that would suggest that this Court has any personal bias or prejudice against Harrington

or in favor of Deutsche Bank as Trustee.

         Second, the Motion to Recuse lacks any reasonable basis to support recusal. The standard

for review of a motion to recuse under either 28 U.S.C. §§ 144 or § 455 “is whether the charge of

lack of impartiality is grounded on facts that would create a reasonable doubt concerning the

judge’s impartiality, not in the mind of the judge himself or even necessarily in the mind of the

litigant filing the motion …, but rather in the mind of the reasonable man.” Vaks, 2020 U.S. Dist.

LEXIS 52584, at * 3 (citing United States v. Cowan, 545 F.2d 257, 265 (1st Cir. 1976)). Under

Section 455(a), “a judge has a duty to recuse himself if his impartiality can reasonably be

questioned; but otherwise, he has a duty to sit.” United States v. Snyder, 235 F.3d 42, 46 (1st Cir.

2000).

         In the Motion to Recuse, Harrington claims that this Court is “not an impartial interpreter

of the law regarding this case,” but then offers no explanation for that statement other than to

reference docket numbers for other proceedings involving the parties (none of which this Court

presided over, except the motion to remand in 2011 which was granted in Harrington’s favor).

Harrington also attaches and refers to her Motion to Reconsider filed with the Massachusetts

Supreme Judicial Court claiming that this Court was asked to participate in the alleged “remote

neural monitoring” Harrington claims she is a victim of. While Harrington outlines in the Motion

to Reconsider submitted to the SJC that she is a victim of “remote neural monitoring” allegedly

perpetrated by the FBI since June 20, 2019, she has not provided any evidence or information that




3
 Deutsche Bank as Trustee did move for summary judgment on July 17, 2020, after the Motion to Recuse was filed.
See ECF Nos. 31-35

                                                      5
                                                                                            1026105\306175896.v1
          Case 1:19-cv-12320-DJC Document 38 Filed 07/22/20 Page 6 of 7




connects this Court to such activities. Overall, there are no facts, no affidavit, or any reasonable

grounds on which to evaluate her claim that this Court cannot be impartial in these proceedings.

        To the extent Harrington bases her request on the adverse decisions issued by the Court in

this action with respect to her Motion to Remand to State Court (ECF No. 8), Motion to Stay and

Motion to Appoint Counsel (ECF No. 9), and Motion for Leave to Proceed in forma pauperis (ECF

No. 11), “judicial rulings ‘alone almost never constitute a valid basis for a bias or partiality

motion.’” Mandel v. Town of Orleans, 233 F. Supp 2d 147, 149 (D. Mass. 2002). Indeed, recusal

requires “more than subjective fears, unsupported accusations or unfounded surmise.” In re United

States (Franco), 158 F.3d 26, 31 (1st Cir. 1998). Where the Motion to Recuse fails to establish that

this Court’s impartiality can be reasonably questioned, it should be denied in its entirety. See In re

United States, 158 F.3d 44, 67 (1st Cir. 2006) (“The trial judge has a duty not to recuse himself or

herself if there is no objective basis for recusal.”)

                                       III.    CONCLUSION

        Based on the foregoing, Deutsche Bank as Trustee submits that there is no valid reason

for this Court to recuse herself from presiding over this matter. Plaintiff’s Motion to Recuse

(ECF No. 28) should be denied in its entirety.




                                [SIGNATURE PAGE TO FOLLOW]




                                                   6
                                                                                     1026105\306175896.v1
         Case 1:19-cv-12320-DJC Document 38 Filed 07/22/20 Page 7 of 7




                                                 DEUTSCHE BANK NATIONAL TRUST
                                                 COMPANY AS TRUSTEE FOR THE
                                                 SECURITIZED ASSET-BACKED
                                                 RECEIVABLES LLC TRUST 2007-HE1,
                                                 MORTGAGE PASS-THROUGH
                                                 CERTIFICATES SERIES 2007-HE1

                                                 By: Its Attorneys

                                                 /s/ Hale Yazicioglu Lake
                                                 Hale Yazicioglu Lake, BBO #679480
                                                 Kevin W. Manganaro, BBO #690082
                                                 HINSHAW & CULBERTSON LLP
                                                 53 State Street, 27th Floor
                                                 Boston, MA 02109
                                                 Phone: 617-213-7000
                                                 Fax: 617-213-7001
                                                 E-mail: hlake@hinshawlaw.com
                                                         kmanganaro@hinshawlaw.com
Dated:      July 22, 2020


                                CERTIFICATE OF SERVICE

       I, Hale Yazicioglu Lake, hereby certify that on this 22nd day of July, 2020, I served a true
and accurate copy of the foregoing document by First Class Mail and e-mail as follows:

 Wendy Harrington, Pro Se
 4 Mercier Street
 Dracut, MA 01826
 Cocacapi@hotmail.com

                                                 /s/ Hale Yazicioglu Lake
                                                 Hale Yazicioglu Lake




                                                7
                                                                                  1026105\306175896.v1
